State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: August 13, 2015                     105714
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

MICHAEL S. VIERNO,
                    Appellant.
________________________________


Calendar Date:   June 8, 2015

Before:   McCarthy, J.P., Garry, Rose and Lynch, JJ.

                               __________


     Rosemary Philips, Canton, for appellant.

      Mary E. Rain, District Attorney, Canton (Ramy Louis of
counsel), for respondent.

                               __________


      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered August 14, 2012, convicting
defendant upon his plea of guilty of the crime of attempted
assault in the second degree.

      In satisfaction of a one-count indictment, defendant
pleaded guilty to attempted assault in the second degree and
waived his right to appeal. He was released to probation pending
sentencing and violated a condition of his release during this
time. Nevertheless, County Court adhered to the plea bargain and
sentenced him as a second felony offender to the minimum
available sentence of 1½ to 3 years in prison with a
recommendation for the shock incarceration program. He now
appeals.

     Appellate counsel seeks to be relieved of her assignment of
                              -2-                  105714

representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     McCarthy, J.P., Garry, Rose and Lynch, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court